— Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Suffolk County (Rohl, J.), imposed November 28, 1984.
By order of this court dated February 27, 1985, the appeal taken as a right was dismissed and the defendant’s motion for leave to appeal was denied. By order of the Court of Appeals dated May 6, 1986, the order of this court was reversed and the case was remitted here for determination of the appeal (see, People v Mugavero, 67 NY2d 264).
Ordered that the sentence is affirmed. No opinion. Mollen, P. J., Lazer, Mangano and Thompson, JJ., concur.